—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Koch, J.), rendered November 29, 1995, convicting him of murder in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and sentencing him, as a second violent felony offender, to an indeterminate term of 25 years to life imprisonment on the conviction of murder in the second degree, to run consecutively to concurrent indeterminate terms of 7V2 to 15 years imprisonment on the conviction of criminal possession of a weapon in the second degree and 3V2 to 7 years imprisonment on the conviction of criminal possession of a weapon in the third degree.
Ordered that the judgment is modified, on the law, by providing that the term of imprisonment imposed on the conviction of murder in the second degree shall run concurrently with the term of imprisonment imposed on the conviction of criminal possession of a weapon in the second degree; as so modified, the judgment is affirmed.
Viewing the defense counsel’s performance in its entirety, the defendant was not deprived of meaningful representation *408(see, People v Benevento, 91 NY2d 708; People v Flores, 84 NY2d 184, 187; People v Guzit, 262 AD2d 422).
We agree with the defendant that the Supreme Court improperly directed that his sentence on the murder count run consecutively to, rather than concurrently with, the sentence imposed on the conviction of criminal possession of a weapon in the second degree, as the murder and that weapon possession charge arose out of a single act (see, People v Durio, 175 AD2d 842; cf., People v Mack, 242 AD2d 543).
The defendant’s remaining contentions are either without merit or do not require reversal. Santucci, J. P., Joy, Goldstein and Feuerstein, JJ., concur.